United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION
AUGUSTA VETERANS MEDICAL CENTER,
Augusta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1140
Issued: January 29, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 15, 2018 appellant, through counsel, filed a timely appeal from a March 19, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish upper extremity
permanent impairment for schedule award purposes.
FACTUAL HISTORY
On June 17, 2003 appellant, then a 47-year-old nursing assistant, filed a traumatic injury
claim (Form CA-1) alleging that on June 16, 2003 she sustained a neck and right shoulder injury
in the performance of duty when she caught a patient who had collapsed. By decision dated
August 5, 2003, OWCP accepted the claim for cervical and right shoulder strain under the current
claim, OWCP File No. xxxxxx248. Appellant sought treatment for her conditions and was
released to regular-duty work on June 24, 2003. The record reflects that she stopped treatment for
her injury on November 14, 2003, the date of her last physical therapy progress note.3
On May 26, 2016 appellant filed a claim for a schedule award (Form CA-7).
By development letter dated June 22, 2016, OWCP advised appellant that additional
evidence was needed to establish her claim, including an opinion from her treating physician as to
whether maximum medical improvement (MMI) had been reached and a permanent impairment
rating utilizing the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides).4 No evidence was received.
By decision dated February 10, 2017, OWCP denied appellant’s schedule award claim
finding that she had not submitted medical evidence, as requested, providing a permanent
impairment rating under the A.M.A., Guides.
On February 20, 2017 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative.
In support of her claim, appellant submitted an August 17, 2017 medical report from
Dr. Audrey M. Henderson, Board-certified in family medicine. Dr. Henderson reported that
appellant injured her right shoulder, on June 16, 2003, and was diagnosed with cervical sprain and
sprain of the right shoulder and upper arm. She noted that, since that time, appellant had ongoing
pain in her right shoulder and also developed pain in her left shoulder due to overuse.
Dr. Henderson noted that, in 2013, appellant was pushing a patient to the bus and felt pain in her
3

The Board notes that on October 25, 2013 appellant filed a notice of recurrence (Form CA-2a) alleging a
recurrence of disability of September 27, 2014. By decision dated October 20, 2015, OWCP’s hearing representative
denied appellant’s recurrence claim. Appellant had a claim for a new traumatic injury claim based on appellant’s
October 25, 2013 Form CA-2a. The case was assigned OWCP File No. xxxxxx595. By decision dated January 3,
2014, OWCP denied appellant’s traumatic injury claim. On March 27, 2015 appellant also filed an occupational
disease claim (Form CA-2) alleging a left shoulder injury which required surgery due to a patient falling on her in
2003, OWCP File No. xxxxxx551. By decision dated March 23, 2016, OWCP denied appellant’s occupational disease
claim. Appellant has not appealed from either decision. OWCP’s hearing representative administratively combined
OWCP File Nos. xxxxxx248, xxxxxx595, and xxxxxx551 with OWCP File No. xxxxxx248 identified as the master
file.
4

A.M.A., Guides (6th ed. 2009).

2

right shoulder. Appellant was diagnosed with rotator cuff tear and underwent emergency surgery
on October 25, 2013. She returned to work, but continued to experience pain, resulting in overuse
of the left shoulder. The pain in the left shoulder progressed and appellant was diagnosed with left
shoulder outlet impingement syndrome and left shoulder adhesive capsulitis in 2015.
Dr. Henderson diagnosed chronic shoulder strain, chronic cervical strain, status post right
subacromial decompression in 2013, and status post left rotator cuff repair in 2015.
By decision dated September 22, 2017, an OWCP hearing representative affirmed the
February 10, 2017 decision, finding that the evidence submitted was insufficient to establish
permanent impairment of a scheduled member or function of the body causally related to the
accepted June 16, 2003 employment injury.
On December 22, 2017 appellant, through counsel, requested reconsideration of the
September 22, 2017 decision. Counsel noted submission of a report from Dr. Neil Allen, Boardcertified in internal medicine, in support of appellant’s schedule award claim.
In an October 27, 2017 report, Dr. Allen discussed appellant’s June 16, 2003 injury when
she was on duty as a nurse’s assistant and a patient fell on top of her, causing injury to her neck and
right shoulder. He noted that she underwent left shoulder surgery on April 13, 2015 and received
epidural injections and physical therapy for her cervical spine injury. Dr. Allen provided physical
examination findings and a review of diagnostic testing pertaining to the cervical spine and right
shoulder. He referred to proposed Table 1 of The Guides Newsletter, Spinal Nerve Impairment,
Upper Extremity Impairment, to determine that appellant had no motor or sensory impairments
pertaining to the cervical spine.5 Dr. Allen determined that the diagnosis-based impairment (DBI)
was a class zero impairment defined as no motor deficit with an assigned default value of zero
percent upper extremity impairment at the bilateral C5 to C8 spinal levels.6 He further determined
that the DBI was a class zero impairment defined as no sensory deficit with an assigned default
value of zero percent upper extremity impairment at the bilateral C5-T1 spinal levels. Assignment
of grade modifiers and adjustment did not change the motor and sensory deficit values, resulting
in zero percent permanent impairment of the right and left upper extremities.7
With respect to the right shoulder impairment, Dr. Allen reported that the range of motion
(ROM) method for assessing permanent impairment was used as it provided greater upper
extremity impairment than the DBI method for a rotator cuff injury, full thickness tear.8 Utilizing
Table 15-34 of the A.M.A., Guides, shoulder ROM, he determined that appellant sustained nine
percent permanent impairment of the right upper extremity based on measurements revealing
decreased ROM. Dr. Allen measured ROM and determined that, for the right shoulder, 130
degrees abduction yielded three percent impairment, 110 degrees forward flexion yielded three
percent impairment, 40 degrees extension yielded one percent impairment, 80 degrees adduction
yielded zero percent impairment, 50 degrees internal rotation yielded two percent impairment, and
5

Table 1, The Guides Newsletter, (6th ed.) (July/August 2009).

6

Supra note 6 at 425, Table 15-14.

7

Id.

8

FECA Bulletin No. 17-06 (May 8, 2017).

3

70 degrees external rotation yielded zero percent impairment. He assigned a ROM grade modifier
of one9 and a grade modifier of three for functional history due to appellant’s QuickDASH score
of 80.10 Dr. Allen determined that, because the functional history grade modifier was two grades
higher than the ROM grade modifier, the total ROM impairment should be multiplied by
10 percent.11 This resulted in nine percent permanent impairment of the right upper extremity.12
On January 3, 2018 OWCP routed Dr. Neil’s report and a series of questions to
Dr. Michael M. Katz, a Board-certified orthopedic surgeon serving as an OWCP district medical
adviser (DMA), for review and determination regarding whether appellant sustained a permanent
impairment and date of MMI. It noted the accepted conditions of cervical sprain and sprain of
right acromioclavicular shoulder and upper arm.
In a January 5, 2018 report, Dr. Katz noted the accepted conditions of cervical and right
shoulder sprain. He agreed with Dr. Allen’s assessment that appellant sustained zero percent
spinal nerve impairment of the left or right upper extremity based on calculations revealing no
sensory or motor deficit. With respect to the right shoulder impairment, Dr. Katz identified a class
one diagnosis for a rotator cuff injury, full thickness tear.13 Utilizing the DBI method, he
calculated seven percent permanent impairment of the right upper extremity. Dr. Katz also
calculated impairment based on the ROM method finding 10 percent permanent impairment of the
right upper extremity. He explained that he agreed with Dr. Allen’s assessment using the ROM
method as it yielded the higher impairment rating. However, Dr. Allen mistakenly added the total
impairment for the affected arcs as eight percent, when the sum actually totaled nine
percent (3+3+1+2). With the functional adjustment of 10 percent, Dr. Katz opined that appellant
had sustained 10 percent permanent impairment of the right upper extremity. He concluded that
MMI had been reached on October 27, 2017 the date of Dr. Allen’s examination.
By decision dated March 19, 2018, OWCP affirmed the September 22, 2017 decision
finding that the evidence was insufficient to establish permanent impairment to a member or
function of the body. It found that the impairment ratings provided were based on a right rotator
cuff tear, a condition not accepted as employment related. OWCP further found that the physicians
had not explained how the right shoulder rotator cuff tear was related to the June 16, 2003 work
injury. As the record did not contain an impairment rating based on the accepted conditions of
cervical and right shoulder strain, OWCP determined that appellant had not met her burden of
proof to establish entitlement to a schedule award.

9

Supra note 6 at 477, Table 15-35.

10

Id. at 406, Table 15-7.

11

Id. at 477.

12

Id. at 475, Table 15-34.

13

Id. at 403, Table 15-5.

4

LEGAL PRECEDENT
The schedule award provisions of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.14 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants.
Through its implementing regulations, OWCP adopted the A.M.A., Guides as the appropriate
standard for evaluating schedule losses.15
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A., issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first printing
of the A.M.A., Guides. In April 2009, these changes were formally incorporated into the second
printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).16 The Board has approved the use by OWCP of the A.M.A., Guides
for the purpose of determining the percentage loss of use of a member of the body for schedule
award purposes.17
It is the claimant’s burden of proof to establish that he or she has sustained a permanent
impairment of the scheduled member or function as a result of an employment injury.18 OWCP
procedures provide that, to support a schedule award, the file must contain competent medical
evidence which shows that the impairment has reached a permanent and fixed state and indicates
the date on which this occurred (date of MMI), describes the impairment insufficient detail so that
it can be visualized on review, and computes the percentage of impairment in accordance with the
A.M.A., Guides.19

14

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

15

Id. at § 10.404. See also, Ronald R. Kraynak, 53 ECAB 130 (2001).

16
See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.6a (March 2017).
17

Isidoro Rivera, 12 ECAB 348 (1961).

18

Tammy L. Meehan, 53 ECAB 229 (2001).

19

Supra note 16 at Chapter 2.808.5 (March 2017).

5

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish upper extremity
permanent impairment for schedule award purposes.
In support of her schedule award claim, appellant submitted an October 27, 2017
impairment evaluation from Dr. Allen. Utilizing the ROM method, Dr. Allen calculated nine
percent permanent impairment of the right upper extremity due to a rotator cuff full thickness tear.
On January 5, 2018 Dr. Katz serving as OWCP DMA, agreed with Dr. Allen’s ROM rating for a
rotator cuff tear, but found that calculations resulted in 10 percent permanent impairment of the
right upper extremity.
The Board finds that the reports of Dr. Allen and Dr. Katz are insufficient to establish
permanent impairment to appellant’s right upper extremity.20 The Board notes that the impairment
should be based on the accepted conditions of cervical and right shoulder strain, but neither
physician provided a rating for the conditions accepted for the June 16, 2003 injury.21 Dr. Allen
and Dr. Katz based their impairment rating on a full thickness rotator cuff tear, a condition which
has not been accepted as employment related.22 The physicians failed to provide an opinion
causally relating the right rotator cuff tear to the June 16, 2003 injury.23 It is appellant’s burden
of proof to establish that she suffers from additional injuries as a result of the accepted
employment-related injury.24
Appellant also submitted an August 17, 2017 report from Dr. Henderson in which she
noted appellant’s history of injuries and diagnoses including chronic cervical and shoulder strain,
status post right subacromial decompression, and status post rotator cuff repair, however, this
report offered no permanent impairment rating of appellant’s accepted conditions, as such it was
of limited probative value.25
It is appellant’s burden of proof to establish a permanent impairment of a scheduled
member as a result of an employment injury.26 She did not submit such evidence and thus, OWCP
properly denied her schedule award claim.27

20

K.S., Docket No. 15-1082 (issued April 18, 2017).

21

G.I., Docket No. 11-0030 (issued October 13, 2011).

22

R.W., Docket No. 15-1121 (issued August 12, 2015).

23

OWCP’s procedure manual provides that impairment ratings for schedule awards include those conditions
accepted by OWCP as work related and any preexisting permanent impairment of the same member or function.
Supra note 16 at Chapter 2.808.5(d) (March 2017). See also Raymond E. Gwynn, 35 ECAB 247, 253 (1983).
24

See Charlene R. Herrera, 44 ECAB 361 (1993).

25

See supra note 19.

26

Supra note 18.

27

L.F., Docket No. 10-0343 (issued November 29, 2010); V.W., Docket No. 09-2026 (issued February 16, 2010).

6

Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish upper extremity
permanent impairment for schedule award purposes.
ORDER
IT IS HEREBY ORDERED THAT the March 19, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 29, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

